In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-859V
                                          UNPUBLISHED


    ALEXIS LAINEZ and CESAR                                     Chief Special Master Corcoran
    MONTOYA,
                                                                Filed: May 25, 2021
                          Petitioners,
    v.                                                          Voluntary dismissal; Order
                                                                concluding proceedings
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.



                             ORDER CONCLUDING PROCEEDINGS1

      On February 1, 2021, Alexis Lainez and Cesar Montoya filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §
300aa—10 through 34.2 Petitioners alleged that their minor child died due to various
vaccinations that the child received on December 11, 2020. ECF no. 1. On May 20,
2021, Petitioners filed a notice of voluntary dismissal.3

      In light of Petitioners’ “notice of dismissal at any time before service of
respondent’s report” pursuant to Vaccine Rule 21(a)(1)(A), this case is dismissed
without prejudice.

IT IS SO ORDERED.

                                                     s/Brian H. Corcoran
                                                     Brian H. Corcoran
                                                     Chief Special Master
1 Although I have not formally designated this Order for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation for the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Order will be available
to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this definition,
I will redact such material from public access.

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.

3The May 7, 2021 order required the apparent Petitioners, Alexis Lainez and Cesar Montoya, to file
“Proof of Authority to File in a Representative Capacity” to comply with Vaccine Rule 2(c)(2)(C). The
apparent Petitioners did not file any probate documents to establish who has been appointed as the
executor(s) or personal representative(s) of the minor child’s estate. Thus, it remains unclear whether
Alexis Lainez and Cesar Montoya had the authority to file this case on behalf of their minor child.